                Case 17-51585-BLS               Doc 34   Filed 09/18/19    Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

APP Winddown, LLC, et al.,                                Case No. 16-12551 (BLS)

                                         Debtors.         (Jointly Administered)



APP Winddown, LLC, et al.,
                                                          Adv. No. 17-51585 (BLS)
                            Plaintiff,
         vs.                                              Related Docket No.: 33

MBMJ Capital, LLC,

                            Defendant.


                                           SCHEDULING ORDER

         Based upon the agreement of the parties and to promote the efficient and expeditious

disposition of adversary proceedings, the following schedule shall apply to this adversary

proceeding.

         1.     The discovery planning conference described in Fed. R. Civ. P. 26(f), made

applicable by Fed. R. Bankr. P. 7026 is waived.

         2.     The parties shall provide the initial disclosures under Fed. R. Civ. P. 26(a)(1) no

later than September 30, 2019.

         3.     All written fact discovery shall be served by October 31, 2019 and responses to

written fact discovery shall be served by December 31, 2019.

         4.     Depositions of fact witnesses shall be completed by February 14, 2020.

         5.     All written expert fact discovery shall be served by March 16, 2020. Responses to

written expert fact discovery shall be served by April 17, 2020. All reports shall provide the

information required by Fed. R. Civ. P. 26(a)(2)(B).


151452.01600/121863323v.2
                Case 17-51585-BLS        Doc 34      Filed 09/18/19    Page 2 of 2



        6.      Expert depositions shall be conducted by May 29, 2020.

        7.      Any dispositive motions must be filed no later than July 24, 2020 and shall be

subject to Del. Bankr. L.R. 7007-1 through 7007-4.

        8.      If this case is not resolved on dispositive motions, the Court will hold a pre-trial

conference to determine trial dates.

        9.      Deadlines contained in this Scheduling Order may be extended only by the Court

and only for good cause shown. The parties agree to schedule a telephone conference with the

Court in order to resolve any disputes over this Scheduling Order.

        10.     The parties will promptly contact the Court if this case is settled or otherwise

resolved.




        Dated: September 18th, 2019                  BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
        Wilmington, Delaware                         JUDGE
                                                 2
151452.01600/121863323v.2
